Citation Nr: 0507865	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-08 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to July 
1991.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the RO denied service connection for a low back disability.  
In May 2002, the veteran filed a notice of disagreement 
(NOD), and a statement of the case (SOC) was issued in March 
2003.  In April 2003, the veteran filed a substantive appeal 
(by manner of a VA Form 9).  

In his substantive appeal, the veteran also requested the 
opportunity to testify at a hearing before a Veterans Law 
Judge (VLJ) in Washington, D.C.  A hearing was thereafter 
scheduled for January 2005; however, the record indicates 
that in November 2004 the veteran cancelled this hearing.    

In February 2005, the veteran's representative submitted 
additional evidence consisting of a one-page computer 
printout regarding the availability of VA medical providers 
for evaluating and treating the veteran's claimed low back 
disability, along with a waiver of RO jurisdiction.  The 
Board accepts this evidence for inclusion in the record.  See 
38 C.F.R. 20.1304 (2004).    

In the current appeal, the veteran has consistently requested 
service connection for a low back disability as secondary to 
his service-connected bilateral pes planus, and, in the April 
2002 rating decision, the RO adjudicated on a secondary basis 
(although not specifically characterized as a claim for 
secondary service connection); hence, the Board has 
characterized the claim as on the title page.  As the RO has 
already notified the veteran of the legal authority governing 
claims for secondary service connection, the veteran is not 
prejudiced by the continued consideration of the claim for 
service connection for a low back disability on a secondary 
basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that in his 
statement received at the RO in January 1999, the veteran 
raised the issues of service connection for residuals of a 
right eye injury, and service connection for fatigue (claimed 
as due to undiagnosed illness, or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117).  As the RO has 
not yet adjudicated these matters, they are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.  


REMAND

Initially, the Board notes that the record reflects what 
appears to be an outstanding RO hearing request.  In a 
December 2002 statement, the veteran requested an "informal 
hearing" with a Decision Review Officer (DRO) at the RO, and 
a March 2003 DRO conference report notes that the veteran met 
with a DRO that same month; there is no indication from the 
conference report that the veteran considered the March 2003 
meeting to have been a satisfaction of his hearing request.  
Also, in April 2003, the veteran signed and returned to the 
RO (along with his VA Form 9) a form letter, requesting his 
signature and return if he desired an RO hearing.  On his VA 
Form 9, the RO also requested a Board hearing in Washington, 
D.C.  While the veteran has since withdrawn his request for a 
Board hearing (as noted above), he has not explicitly 
withdrawn what appears to be a prior request for an RO 
hearing.  Hence, the RO should clarify with the veteran 
whether he wishes to have an RO hearing; if so, the RO 
schedule the veteran for such a hearing.  See 38 C.F.R. § 
3.103(c) (2004) (a hearing on appeal will be granted to a 
veteran who requests a hearing and is willing to appear in 
person).  

Regardless of whether an RO hearing is eventually held in 
this case, to ensure that all due process requirements are 
met with respect to the claim on appeal, the Board finds that 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, _______ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.  The RO should specifically request 
information and authorization concerning any outstanding 
records of treatment since June 2001, from the Peninsula 
Regional Pain Clinic, a private facility in Salisbury, 
Maryland.     

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should clarify with the veteran 
whether he desires an RO hearing.  If the 
veteran responds in the affirmative, then 
the RO should take the necessary steps to 
schedule him for such hearing.  If the 
veteran no longer desires a hearing, a 
signed writing to that effect should be 
placed in the claims file.  

2.	Regardless of whether an RO hearing is 
held, the RO should send to the veteran 
and his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include any outstanding treatment records 
since June 2001 from the Peninsula 
Regional Pain Clinic).  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a low back disability, as 
secondary to service-connected bilateral 
pes planus, in light of all pertinent 
evidence and legal authority. 

6.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
citation to all additional legal authority 
considered and clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'  Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

